Citation Nr: 0941750	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg and knee disability, to include as secondary to pes 
planus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg and knee disability, to include as secondary to pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claims for service connection 
for right and left leg and knee disabilities and for 
bilateral pes planus.  In August 2009, the Veteran testified 
before the Board at a hearing held at the RO.

The issues of service connection for right and left leg and 
knee disabilities, and for bilateral pes planus, are REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C.


FINDINGS OF FACT

1.  The claim for service connection for bilateral pes planus 
was previously denied in a June 1982 rating decision.  The 
Board declined to reopen the claim in August 1985.  The 
appellant was notified of those decisions, but did not 
perfect an appeal of the decisions.  

2.  The evidence received since the last final denial in 
August 1985 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the appellant's claim.

3.  The claim for service connection for a right leg and knee 
disability was previously denied in a June 1982 rating 
decision.  The Board declined to reopen the claim in August 
1985.  The appellant was notified of those decisions, but did 
not perfect an appeal of the decisions.  

4.  The evidence received since the last final denial in 
August 1985 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the appellant's claim.

5.  The claim for service connection for a left leg and knee 
disability was previously denied in a June 1982 rating 
decision.  The Board declined to reopen the claim in August 
1985.  The appellant was notified of those decisions, but did 
not perfect an appeal of the decisions.  

6.  The evidence received since the last final denial in 
August 1985 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The August 1983 Board decision that denied service 
connection for bilateral pes planus is final.  38 U.S.C.A. 
§§ 7104(b); 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral pes planus.  
38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The August 1983 Board decision that denied service 
connection for a right leg and knee disability is final.  
38 U.S.C.A. §§ 7104(b); 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 
(2009).

4. New and material evidence has been received to reopen a 
claim for service connection for a right leg and knee 
disability.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  The August 1983 Board decision that denied service 
connection for a left leg and knee disability is final.  
38 U.S.C.A. §§ 7104(b); 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 
(2009).

6.  New and material evidence has been received to reopen a 
claim for service connection for a left leg and knee 
disability.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for right and left leg and knee disabilities, and 
for bilateral pes planus, in June 1982.  The Board 
subsequently denied the Veteran's appeal on those issues in 
August 1985.  Although the RO determined in a January 2006 
rating decision that new and material evidence sufficient to 
reopen the claims had not been submitted, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The claim for service connection for right and left leg and 
knee disabilities, and for bilateral pes planus, was 
previously denied in a June 1982 rating decision.  The Board 
declined to reopen the claims in August 1985.  38 U.S.C.A. 
§§ 7103 (West 2009); 38 C.F.R. § 20.1100 (2009).  Thus, the 
August 1985 Board decision is final.  

The claims of entitlement to service connection for right and 
left leg and knee disabilities, and for bilateral pes planus, 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed this application to reopen the claims in October 2005.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decisions consisted of the Veteran's service medical records, 
an orthopedic VA examination, post-service treatment records, 
and lay statements.  The Board found no probative evidence 
demonstrating that the Veteran's left and right leg and knee 
disabilities had incurred while in service or within one year 
after separating from service.  Accordingly, the claims were 
denied.  With regard to the Veteran's claim for service 
connection for bilateral pes planus, the Board found that the 
condition pre-existed service, and that there was no 
probative evidence that the condition was aggravated beyond 
its natural progression by the Veteran's service.  
Accordingly, the claim was denied. 

The Board finds that the evidence received since the last 
final decision in August 1985, for all three claims, is not 
cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating the claims.

Newly received evidence includes private treatment records 
dated from February 2001 to June 2007 which evidence 
treatment for knee conditions, including surgery for both 
knees; a hearing conducted by a Decision Review Officer; a 
June 2007 private nexus opinion relating the Veteran's pes 
planus and knee conditions to her service; and a statement by 
the Veteran and her son.  The Board finds the June 2007 
statement by the Veteran's treating physician that the 
Veteran's pes planus had bothered her since she was in 
service suggests that the Veteran's pre-existing condition 
may have been aggravated by her service.  Additionally, the 
statement also provides a new argument with regard to the 
etiology of the Veteran's current knee disabilities, relating 
these problems to her pes planus, which demonstrates a 
possible secondary nexus.  The opinion has been presumed 
credible for the purpose of determining whether to reopen the 
claims.

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claims, 
and raises a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.303.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of an appellant's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claims for service connection for right and 
left leg and knee disabilities and for bilateral pes planus 
are reopened.  To that extent only, the appeals are allowed.




ORDER

The claim for service connection for bilateral pes planus is 
reopened.  To that extent only, the appeal is allowed.

The claim for service connection for a right leg and knee 
disability is reopened.  To that extent only, the appeal is 
allowed.

The claim for service connection for a left leg and knee 
disability is reopened.  To that extent only, the appeal is 
allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends that although she entered service with a 
diagnosis of pes planus, the condition did not bother her 
until her third week of basic training, when she began to 
experience foot pain due to wearing combat boots and 
completing various drills and exercises.  She contends that 
she sought treatment for foot pain, and was given ice to put 
on her feet, but was made to continue to wear the combat 
boots for the remainder of her service.  She contends that 
she has experienced foot pain since that time, and that her 
pes planus has caused or aggravated her right and left knee 
disabilities.  The Veteran has additionally reported pre-
service employment in the restaurant business, and post-
service employment as a housekeeper until her knee condition 
worsened. 

Service medical records reflect that on April 1979 enlistment 
examination, the Veteran was diagnosed with pes planus, which 
was considered asymptomatic.  In December 1979, she was seen 
for complaints of numbness in the extremities.  In January 
1980, the Veteran complained of left ankle stress.  She was 
advised to wear soft shoes.  In March 1980, she reported pain 
in her left foot and knee, which had begun during basic 
training.  The pain was intermittent and elevation, with a 
heating pad, provided relief.  A pre-service history of 
phlebitis was reported.  On physical examination, mild edema 
to the popliteal space was noted.  Tenderness to the Achilles 
tendon was recorded.  The range of motion was limited in the 
foot.  There were no other objective findings.  

On February 1983 VA orthopedic examination, the Veteran 
reported throbbing pain in her feet after standing for two 
hours.  Physical examination revealed no foot problems. 

In June 2007, the Veteran's treating physician stated that 
her flat foot problems had bothered her since she joined the 
service. 

With regard to her claim for service connection for right and 
left leg and knee problems, the Veteran contends that her 
flat foot condition has aggravated her knee disabilities and 
causes her leg pain and problems.

Service medical records reflect a normal entrance examination 
regarding the Veteran's legs and knees.  In January 1980, the 
Veteran complained of left leg pain that had been bothering 
her for two weeks.  On physical examination, there was 
swelling of the left knee.  In March 1980, she complained of 
left foot and knee pain which had been bothering her since 
basic training.  However, there were no objective findings at 
that time.  In July 1980, the Veteran complained of swollen 
legs, as well as painful joints.

On February 1983 VA examination, the Veteran reported that in 
July 1980, she had seen a psychiatrist because she was 
concerned about her leg problems.  She stated that while in 
service, had been given pain pills and had been told to wrap 
her legs up to resolve her leg problems.  The Veteran 
reported that her left knee gave way and she wore a knee 
bandage.  Her symptoms had gotten worse in the previous three 
years.  X-ray examination of the left knee showed no 
abnormalities.  Physical examination revealed that there was 
some pain on motion.  There was mild crepitation and 
tenderness at the joint line.  There was no effusion.  The 
assessment was chondromalacia patella on the left.  

In May 1984, the Veteran's friend and ex-husband stated that 
her legs had bothered her ever since she had separated from 
service.  They stated that she had tried to seek help while 
in service, but that she never received proper care.  Her ex-
husband stated that she had begun to seek treatment for her 
leg problems soon after separating from service.

In August 1985, the Veteran's treating physician stated that 
the Veteran had pain and swelling in her left knee, with 
recurrent tenderness and giving way.  The physician related 
the Veteran's knee problems with an injury which had occurred 
while in service.

Private treatment records dated from February 2001 to June 
2007 reflect that in March 2001, the Veteran underwent a left 
knee arthroscopic medial meniscal repair and chondroplasty.  
Then, in October 2003, she underwent a right knee arthroscopy 
and partial meniscectomy.  Those records further reflect that 
the Veteran continued to have knee pain and crepitus even 
after each surgery.  In June 2007, the same physician who had 
provided the statement in August 1985 stated that the 
Veteran's bilateral pes planus had aggravated her underlying 
knee conditions.

In August 2008, the Veteran's son stated that the Veteran had 
experienced knee problems for as long as he could remember. 
 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Because the 
Veteran's service medical records reflect that she entered 
service with a diagnosis of pes planus, and complained of 
foot and leg pain while in service, and it remains unclear 
whether the Veteran's current foot problems were caused or 
aggravated by her service, the Board finds that a VA 
examination is necessary in order to fairly decide the 
Veteran's claim.  Additionally, it remains unclear whether 
the Veteran's right and left leg and knee disabilities are 
related to her service, or to some other cause.  Therefore a 
VA examination is necessary in order to fairly decide these 
claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At her August 2009 hearing, the Veteran stated that she was 
currently receiving treatment at her local VA Medical Center.  
As there are no VA treatment records in the claims file, an 
attempt to obtain all VA medical records should be made.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records from the Veteran's VA 
Medical Center.  If any of those records 
have been retired, attempt to obtain them 
from the appropriate storage facility.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
her bilateral pes planus.  The claims file 
must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale 
for all opinions provided.  The examiner 
should specifically opine as to the 
following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's bilateral pes planus, 
which pre-existed her period of 
active service, was aggravated or 
permanently worsened beyond the 
natural course of the condition as a 
result of her active duty?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding her symptoms in service 
and her statements of continuous 
symptoms of foot problems after 
service.  If the Veteran's current 
foot problems are attributable to 
factors unrelated to her military 
service, the examiner should 
specifically so state.

3.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
her right and left leg and knee 
disabilities.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
the following:

1.  Diagnose any right or left leg 
disabilities.

2.  Is it at least as likely as not 
(50 percent probability or greater) 
that any current right and left leg 
and knee problems first manifested 
during the Veteran's active service, 
or are otherwise related to the 
Veteran's active service?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding her symptoms in service 
and her statements of continuous 
symptoms of foot problems after 
service.  If the Veteran's current 
leg and knee problems are 
attributable to factors unrelated to 
her military service, the examiner 
should specifically so state.

3.  Is it at least as likely as not 
(50 percent probability or greater) 
that any current left and right leg 
or knee condition was caused or 
aggravated by the Veteran's 
bilateral pes planus?  

	4.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


